The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 09/17/2020.
4.	Claims 1-2, 5-8, 13-15, and 19-29 are currently pending.
5.	Claims 8, 13-15, and 19-20 have been withdrawn.
6.	Claims 1, 5, 21, 23-25, and 28 have been amended.
7.	Claims 3-4, 9-12, and 16-18 have been cancelled.

Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhindsa (US 2013/0220975) in view of Howald et al (US 7,905,982), Todorow (US 2014/0367046), and Kim (US 20070221622).
Regarding claim 1, Dhindsa teaches a plasma processing system [abstract].  Dhindsa teaches an RF power source (remote field power generator, 328 of Figure 3) used to energize inductive coils (120 and 122 of Figure 2, 3) [Paragraph 30].  The RF power source 328 is a remote field power generator because it supplies power to a separate set of inductive coils to generate a field, and the power source is remote from the coils.  The inductive coils (120 and 122) correspond to the instant claimed “one or more conductors coupled to the power generator.”
The apparatus of Dhindsa also includes a conductive grounded plate (106) [Paragraph 25] that corresponds to the instant claimed “shield member.”  The shield includes a plurality of slot members (202, 204, and 206 of Figure 2) [Paragraph 26].  The slots are formed through the conductive grounded plate 106 [Paragraph 25]. The spoke portions and slot portions are illustrated in below annotated figure 2 of Dhindsa.  

    PNG
    media_image1.png
    518
    627
    media_image1.png
    Greyscale

Dhindsa further teaches an inner coil portion (120) and outer coil portion (122) [Paragraph 17].  The coil 120 is inside coil 122 (seen in Figure 2), and 120 corresponds to the claimed inner coil.  Coil 122 corresponds to the claimed outer coil.  
Dhindsa does not specifically teach a shunt extending from a respective inner coil to a respective outer coil of the one or more conductors, wherein the shunt is in a same plane as the outer coil and a first segment of the inner coil comprising a first set of coil portions, the first segment configured in a concentric horizontal-planar arrangement in a first direction.
Howald teaches a shunt (metal strut, 174) extending from a respective inner coil (turn, 162) to a respective outer coil (turn, 164) of the one or more conductors, wherein the shunt (174) is in a same plane (see fig 2) as the outer coil (164) and a first segment of the inner coil comprising a first set of coil portions (any portion of 162), the first 
Dhindsa and Howald are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the one or more conductors of Dhindsa to include a shunt extending from a respective inner coil to a respective outer coil, as in Howald, to provide an electrical connection so that all of the coils may be fed an RF power [Howald – col 4-5, lines 63-15].
Dhindsa modified by Howald does not teach the limitation of one or more inner stanchions coupled to the shield member; and one or more outer stanchions coupled to the shield member, or the limitation wherein the one or more inner stanchions support the inner coil of the one or more conductors, the one or more outer stanchions support the outer coil of the one or more conductors.  
Todorow teaches a coil antenna assembly for a plasma processing chamber [abstract].  Todorow teaches that the coil antenna assembly (104 of Fig. 2) includes an inner (70) and outer (75) coil antenna, and that each of the inner and outer coil antennas can contain one or more coil windings (242 and 240 respectively).  Four outer coil windings appear to be shown in Fig. 2, and four inner coil windings are illustrated in Fig. 3 [0033].  The outer coil windings correspond to the instant claimed “outer coil portion,” and the inner coil windings correspond to the instant claimed “inner coil portion.”  The broadest reasonable interpretation of the claim language “each of the one or more coils comprises an inner coil portion and an outer coil portion” does not require that the inner and outer portions are part of a single continuous coil.  Even if this were 

    PNG
    media_image2.png
    462
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    453
    594
    media_image3.png
    Greyscale


Modified Dhindsa and Todorow are analogous art in the field of inductive plasma processing systems with an inner and outer coil.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Dhindsa with the inner and outer stanchions supporting the respective inner and outer coil portions, as in Todorow, to provide enhanced positioning of the plasma within a processing chamber [0038 of Todorow] and provide enhanced plasma ignition [0008 of Todorow].  
Modified Dhindsa does not teach the limitation where each inner coil portion has a first segment having a first set of coil portions, the first segment configured in a horizontal-planar arrangement in a first direction, each inner coil portion has a second segment having a second set of coil portions, the second segment configured in a vertical-helical arrangement, for each inner coil portion, the second segment has a first end adjacent the first segment, for each inner coil portion, the second segment has a second end disposed a nonzero distance in the first direction from the first end, for each inner coil portion, the second segment has a reducing turn diameter, such that the turn diameter is smaller at the second end than at the first end, and for each inner coil portion, the turn diameter of every coil in the second set of coil portions is smaller than every coil in the first set of coil portions.

Kim teaches a plasma chamber with a plasma source coil [abstract].  Kim teaches a first coil in Fig. 7.  The coil of Kim is designed and shaped such that in which a plasma density at the edge of the wafer is less than the other plasma density at the center part of the wafer [0043].

    PNG
    media_image4.png
    223
    580
    media_image4.png
    Greyscale

The coil of Kim has an inner coil portion and an outer coil portion, each inner coil portion has a first segment (shown above in annotated Fig. 7 of Kim) having a first set of coil portions (the coils in the horizontal portion).   The first segment of Kim is configured in a horizontal-planar arrangement in a first direction (the first direction is, e.g. a radial direction in the horizontal plane).  Each inner coil portion has a second segment (shown above) having a second set of coil portions (the coils in the diagonal portion), and the second segment is configured in a vertical-helical arrangement.   For each inner coil portion, the second segment has a first end adjacent the first segment (shown above).   In the coil of Kim, for each inner coil portion, the second segment has a second end disposed a nonzero distance in the first direction from the first end (shown above, the 
Modified Dhindsa and Kim are analogous art in the field of plasma processing apparatuses with plasma coils.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner coil of modified Dhindsa to have the shape of Kim in order to affect a plasma density at the edge of the wafer to be less than the plasma density at the center part of the wafer [0043 of Kim].
It is noted the language “for processing a substrate” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114, II.).  The apparatus of Dhindsa is suitable for this intended use because it is a plasma processing system [abstract].  
Regarding claim 2, Dhindsa teaches the limitations of claim 1.  
The apparatus of Dhindsa also includes a conductive grounded plate (106) [Paragraph 25] that corresponds to the instant claimed “shield member.”  The shield includes radial spoke portions disposed between radial slots (202, 204, and 206 of Figure 2) [Paragraph 26].  The slots are formed through the conductive grounded plate 
	Regarding claim 7, Dhindsa teaches the apparatus of claim 2.  The conductive grounded plate (106) which corresponds to the instant claimed “shield member” is grounded [Paragraph 20].  
11.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhindsa (US 2013/0220975) in view of Howald et al (US 7,905,982), Todorow (US 2014/0367046), and Kim (US 20070221622) as applied to claim 1 above, and further in view of Drewery (US 2012/0273130). 
Regarding claim 5, modified Dhindsa teaches the full limitations of claim 1, as discussed in the above 
Modified Dhindsa does not teach the limitation wherein the one or more conductors comprise four conductors individually. 
Drewery teaches a plasma processing chamber having an internal faraday shield and an inner and outer coil [abstract].  Drewery teaches an embodiment where the outer coil (120 of Figure 1B) has an outer loop and an inner loop connected to different electrical nodes, and the inner coil (122 of Figure 1B) has an outer loop and an inner loop.  In total this results in 4 conductors [Paragraphs 52 and 52].  
Modified Dhindsa and Drewery are analogous art in the field of plasma processing apparatuses with faraday shields and multiple coils.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer coils of modified Dhindsa to be the four .  
12.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhindsa (US 2013/0220975) in view of Howald et al (US 7,905,982), Todorow (US 2014/0367046), and Kim (US 20070221622) as applied to claim 1 above, and further in view of Davis (US 2002/0129903).  
Regarding claim 6, modified Dhindsa teaches the limitations of claim 1.  
Dhindsa further teaches the conductive grounded plate (106) which corresponds to the instant claimed “shield member” has four segments that are coupled, exemplarily by the center region, and form the shield member, as can be seen in below annotated figure 2 of Dhindsa.  

    PNG
    media_image5.png
    518
    627
    media_image5.png
    Greyscale

	Davis teaches a variable efficiency faraday shield [0063] for a plasma reactor [abstract].  Davis teaches that the efficiency of a multiple segment Faraday shield 810 of 
Dhindsa and Davis are analogous art in the field of plasma processing apparatuses with faraday shields.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the faraday shield of Dhindsa to have four sections separated by a gap, as taught by Davis, in order to enable choice of a myriad of possible shielding efficiencies [Davis 0063].
13.	Claim 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorow (US 2014/0367046) in view of Howald et al (US 7,905,982) and Dhindsa (US 2013/0220975). 
Regarding claim 21, Todorow teaches a coil antenna assembly for a plasma processing chamber [abstract].  The apparatus of Todorow has one or more RF power generators (77, 78 of Fig. 1) coupled to a coil antenna (75) [0025].  The RF power generators correspond to a remote field power generator because they are connected to a coil antenna that generates a field that is remote from the power generators.  
Todorow further teaches a plurality of conductors coupled to the remote field power generator.  Todorow teaches that the coil antenna assembly (104 of Fig. 2) includes an inner (70) and outer (75) coil antenna, and that each of the inner and outer coil antennas can contain one or more coil windings (242 and 240 respectively).  Four outer coil windings appear to be shown in Fig. 2, and four inner coil windings are illustrated in Fig. 3 [0033].  The outer coil windings correspond to the instant claimed “outer coil portion,” and the inner coil windings correspond to the instant claimed “inner coil portion.”  The broadest reasonable interpretation of the claim language “each of the 

    PNG
    media_image2.png
    462
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    453
    594
    media_image3.png
    Greyscale

Todorow also teaches a plurality of inner stanchions and a plurality of inner stanchions (shown in above annotated Fig. 3 of Todorow- they appear to be the same as 65) and a plurality of outer stanchions (65 of Fig. 2).   The four inner stanchions of Todorow support the inner coil portions, and the eight outer stanchions of Todorow support the outer coil portions (as shown above in annotated Figs. 2 and 3).  
Todorow does not specifically teach a shunt extending from a respective inner coil to a respective outer coil of the one or more conductors, wherein the shunt is in a same plane as the outer coil and a first segment of the inner coil comprising a first set of coil portions, the first segment configured in a concentric horizontal-planar arrangement in a first direction.
Howald teaches a shunt (metal strut, 174) extending from a respective inner coil (turn, 162) to a respective outer coil (turn, 164) of the one or more conductors, wherein the shunt (174) is in a same plane (see fig 2) as the outer coil (164) and a first segment 
Todorow and Howald are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the one or more conductors of Todorow to include a shunt extending from a respective inner coil to a respective outer coil, as in Howald, to provide an electrical connection so that all of the coils may be fed an RF power [Howald – col 4-5, lines 63-15].
Todorow modified by Howald does not teach the limitation of a shield member comprising a plurality of members disposed between a central region of the shield member and an outer diameter of the shield member, or the limitation wherein the inner and outer stanchions are coupled to the shield member.  
Dhindsa teaches a plasma processing system [abstract].  Dhindsa teaches an RF power source (remote field power generator, 328 of Figure 3) used to energize inductive coils (120 and 122 of Figure 2, 3) [Paragraph 30].  The apparatus of Dhindsa also includes a conductive grounded plate (106) [Paragraph 25] that corresponds to the instant claimed “shield member.”  The shield includes a plurality of slot members (202, 204, and 206 of Figure 2) [Paragraph 26].  The slots are formed through the conductive grounded plate 106 [Paragraph 25]. The spoke portions and slot portions are illustrated in below annotated figure 2 of Dhindsa.  The spoke portions are disposed between a central region and an outer diameter of the shield plate. 

The inner and outer stanchions of modified Todorow are coupled to the shield member because the stanchions and the shield member are all coupled together as part of the apparatus.  


    PNG
    media_image1.png
    518
    627
    media_image1.png
    Greyscale

It is noted the language “for processing a substrate” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be 
Regarding claim 22, modified Todorow teaches the limitations of claim 21.   Todorow Further teaches that the plurality of inner stanchions include four inner stanchions, and the plurality of outer stanchions include eight outer stanchions.  There are four “inner stanchions”, as seen in the annotated Fig. 3 of Todorow used in the rejection of claim 21.  There are also eight “outer stanchions” as seen in the annotated Fig. 2 of Todorow used in the rejection of claim 21.  
Regarding claim 23, modified Todorow teaches the limitations of claim 22.  As shown in the below annotated Fig. 2 of Todorow, if one of the coil windings (240) is defined so that the “outer coil” starts past one of the outer stanchions (65), the apparatus of Todorow meets the limitation “seven of the outer stanchions support the outer coil of the more than one of the plurality of conductors, and an eight outer stanchion does not support the outer coil of the at least one of the plurality of conductors.”  In examiners interpretation, a “central portion” is defined on the coil highlighted in black, and the “outer portion” includes the rest of the coil supported by the outer stanchions (65, shown in below annotated Fig. 2).  The central portion is defined such that one of the outer stanchions does not support one “outer coil”  

    PNG
    media_image6.png
    860
    1280
    media_image6.png
    Greyscale

It is noted that the definition of where the “outer coil” starts and where the “inner coil” is limited only by what one of ordinary skill in the art would reasonably define as “outer” or “inner.” Additionally, the language of claim 21 “each of the plurality of coils comprises an inner coil and an outer coil” is inclusive and does not exclude the presence of other coil portions per MPEP 2113.03 I.  
Regarding claim 24, modified Todorow teaches the limitations of claim 22.  As shown in the below annotated Fig. 2 of Todorow, if all of “the outer coils of the plurality of conductors” are defined as each individual coil winding (240) starting from the central ring (not given a reference number) to their end, each outer stanchion (65) supports four coil portions [0032].   It is noted that the definition of where the “outer coil” starts and where the “inner coil” is limited only by what one of ordinary skill in the art would reasonably define as “outer” or “inner.” Additionally, the language of claim 21 “each of comprises an inner coil and an outer coil” is inclusive and does not exclude the presence of other coils and/or portions per MPEP 2113.03 I.  

    PNG
    media_image7.png
    455
    667
    media_image7.png
    Greyscale

Regarding claim 25, Todorow teaches a coil antenna assembly for a plasma processing chamber [abstract].  The apparatus of Todorow has one or more RF power generators (77, 78 of Fig. 1) coupled to a coil antenna (75) [0025].  The RF power generators correspond to a remote field power generator because they are connected to a coil antenna that generates a field that is remote from the power generators.  
Todorow further teaches a plurality of conductors coupled to the remote field power generator.  Todorow teaches that the coil antenna assembly (104 of Fig. 2) includes an inner (70) and outer (75) coil antenna, and that each of the inner and outer coil antennas can contain one or more coil windings (242 and 240 respectively).  Four 

    PNG
    media_image2.png
    462
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    453
    594
    media_image3.png
    Greyscale

Todorow also teaches a plurality of inner stanchions and a plurality of inner stanchions (shown in above annotated Fig. 3 of Todorow- they appear to be the same as 65) and a plurality of outer stanchions (65 of Fig. 2).   The four inner stanchions of Todorow support the inner coil portions, and the eight outer stanchions of Todorow support the outer coil portions (as shown above in annotated Figs. 2 and 3).  
Todorow also teaches one or more free standing guides.  The free-standing guides (which appear as brackets 60 in Fig. 3, and are shown in Fig. 2 but not given a reference number) of Todorow are shown in below annotated Fig. 2 of Todorow [0025].  There are four free standing guides shown in Todorow, and one free standing guide is disposed in every other gap between adjacent stanchions.  This configuration of free-standing guides is substantially structurally analogous to the configuration of Fig. 2 of the instant application.  The free standing guides of Todorow lie on a circumferential path, as can be seen in annotated Fig. 2.  

    PNG
    media_image8.png
    543
    739
    media_image8.png
    Greyscale

Todorow does not teach a shunt extending from a respective inner coil to a respective outer coil of the one or more conductors, wherein the shunt is in a same plane as the outer coil and a first segment of the inner coil comprising a first set of coil portions, the first segment configured in a concentric horizontal-planar arrangement in a first direction.
Howald teaches a shunt (metal strut, 174) extending from a respective inner coil (turn, 162) to a respective outer coil (turn, 164) of the one or more conductors, wherein the shunt (174) is in a same plane (see fig 2) as the outer coil (164) and a first segment of the inner coil comprising a first set of coil portions (any portion of 162), the first segment configured in a concentric horizontal-planar arrangement (see fig 2) [fig 2 & col 4-5, lines 63-15].

Todorow modified by Howald does not teach the limitation of a shield member comprising a plurality of members disposed between a central region of the shield member and an outer diameter of the shield member, or the limitation wherein the inner and outer stanchions are coupled to the shield member.  
Dhindsa teaches a plasma processing system [abstract].  Dhindsa teaches an RF power source (remote field power generator, 328 of Figure 3) used to energize inductive coils (120 and 122 of Figure 2, 3) [Paragraph 30].  The apparatus of Dhindsa also includes a conductive grounded plate (106) [Paragraph 25] that corresponds to the instant claimed “shield member.”  The shield includes a plurality of slot members (202, 204, and 206 of Figure 2) [Paragraph 26].  The slots are formed through the conductive grounded plate 106 [Paragraph 25]. The spoke portions and slot portions are illustrated in below annotated figure 2 of Dhindsa.  The spoke portions are disposed between a central region and an outer diameter of the shield plate. 
Modified Todorow and Dhindsa are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Todorow with the shield member of Dhindsa in order to permit the 
The inner and outer stanchions of modified Todorow are coupled to the shield member because the stanchions and the shield member are all coupled together as part of the apparatus.  


    PNG
    media_image1.png
    518
    627
    media_image1.png
    Greyscale

It is noted the language “for processing a substrate” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The apparatus of .  
14.	Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorow (US 2014/0367046) in view of Howald et al (US 7,905,982) and Dhindsa (US 2013/0220975) as applied to claim 25 above, and further in view of Holland (US 6462481) and Kim (US 2007/0221622).
Regarding claim 26, modified Todorow teaches the limitations of claim 25.  
Todorow teaches the free standing guides of claim 25 (shown in above annotated Fig. 2).  
Todorow does not teach the limitation wherein each free standing guide comprises an upper member and a lower member.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the free standing guides to be composed of an upper and lower member, because doing so would simply be making the free standing guide separable.  Per MPEP 2144.04 V.C., The court has held that various common practices (such as making an element separable) normally require only ordinary skill in the art and hence are considered routine expedients.  One of ordinary skill in the art would make these elements separable if they wanted to, for example, make the free-standing guides removable from the coils (240).  
This modification of Todorow teaches the instant claimed free standing guide comprising two members, but does not teach the limitation wherein the members constitute an upper and lower member.  

The coil of Kim has an inner coil portion and an outer coil portion, each inner coil portion has a first segment (shown above in annotated Fig. 7 of Kim) having a first set of coil portions (the coils in the horizontal portion).   The first segment of Kim is configured in a horizontal-planar arrangement in a first direction (the first direction is, e.g. a radial direction in the horizontal plane).

    PNG
    media_image4.png
    223
    580
    media_image4.png
    Greyscale

Kim and Todorow are analogous art in the field of inductive plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer segment of the coils to be oriented horizontally, in order to shape the inductive coils such that a plasma density at the edge of the wafer is less than the other plasma density at the center part of the wafer [0043]. 
Holland teaches a plasma reactor with a symmetric conductor coil antenna [abstract].  Holland teaches that the windings of all of the coils are supported by 

    PNG
    media_image9.png
    613
    960
    media_image9.png
    Greyscale

One of ordinary skill in the art would understand from the diagram of Holland that the coils are supported by a first member and a second member that are clearly shown in Fig. 17 as separate pieces, and they appear to be attached at a hinge and a fastener.  One of ordinary skill in the art would also appreciate that the method of fastening maintains he orientation of the coils (in the case of Holland, the coils are maintained in a vertical planar orientation, in the case of Todorow modified by Kim the coils would be maintained in a horizontal planar arrangement) by securing the coils from either side.  

Such a modification would result in an upper and lower member on either side of the plane (as taught by Todorow modified by Holland) of the horizontal outer coils (as taught by Todorow modified by Kim). 

    PNG
    media_image8.png
    543
    739
    media_image8.png
    Greyscale

Regarding claim 27, modified Todorow teaches the limitations of claim 26.  
Todorow modified by Holland and Kim teaches a free-standing guide that comprises an upper and lower member connected by a fastener, as discussed above with regard to claim 26.  
Todorow does not teach the limitation wherein each upper member and each lower member are coupled by a threaded fastener.
Todorow teaches that a threaded fastener (set screw and nut 404 of Fig. 4) is used to joint or connect a first and second clamp (402, 406) [0036].  The clamps are part of an RF conductive connector that is coupled to the coils of the antenna [0036].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a threaded fastener to couple the upper 
Regarding claim 28, modified Todorow teaches the limitations of claim 26.  
The apparatus of Todorow modified by Kim and Holland teaches a free-standing guide with an upper and lower member surrounding a horizontal planar outer coil.  
Todorow does not teach the limitation wherein each upper member comprises one or more upper recesses extending inwardly, each recess receiving an individual outer coil therein.
Holland teaches a plasma reactor with a symmetric conductor coil antenna [abstract].  Holland teaches that the windings of all of the coils are supported by insulators (1780 of Fig. 17) in the manner shown in Fig. 17 [C12, L41-49].  While Holland does not describe the specification how the coils are supported by the insulators, Fig. 17 includes a detailed diagram.  


    PNG
    media_image10.png
    234
    525
    media_image10.png
    Greyscale

Magnified, Annotated Fig. 17 of Holland
Holland and Todorow are analogous art in the field of coil supports for plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Todorow to have modified both of the members that comprise the free-standing guide (see above annotated Fig. 2 of Todorow) to conform to the coils, as taught by Holland.  One of ordinary skill in the art would be motivated to make this combination because doing so would be a combination of prior art elements according to known methods to yield predictable results [MPEP 2143 I A].  One of ordinary skill in the art could have 
This modification would result in an upper and lower member with recesses that face the coils (i.e. extending inwardly).  Since the members shown in above magnified, annotated view of Fig. 17 of Holland above appear to conform to the individual coils, each recess formed in both the upper and lower members receive an individual outer coil portion.  
Regarding claim 29, modified Todorow teaches the limitations of claim 28.  
The apparatus of Todorow modified by Holland and Kim teaches an upper and lower member that face the outer coils and conform to the coils. 
Holland teaches a plasma reactor with a symmetric conductor coil antenna [abstract].  Holland teaches that the windings of all of the coils are supported by insulators (1780 of Fig. 17) in the manner shown in Fig. 17 [C12, L41-49].  While Holland does not describe the specification how the coils are supported by the insulators, Fig. 17 includes a detailed diagram.  
From a close inspection of the diagram of Holland (below is a zoomed in portion of Fig. 17 of Holland), one of ordinary skill in the art would appreciate that both members supporting the coils appear to be formed so as to conform to the coils to support them.  While in the below annotated diagram two different coil holding portions are shown, examiner notes that because of the perspective of the drawing there are coil holding portions where the first and second members are clearly shown.  Because all of 

    PNG
    media_image10.png
    234
    525
    media_image10.png
    Greyscale

Magnified, Annotated Fig. 17 of Holland
Holland and Todorow are analogous art in the field of coil supports for plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Todorow to have modified both of the members that comprise the free-standing guide (see above annotated Fig. 2 of Todorow) to conform to the coils, as taught by Holland.  One of ordinary skill in the art would be motivated to make this combination because doing so would be a combination of prior art elements according to known methods to yield predictable results [MPEP 2143 I A].  One of ordinary skill in the art could have modified the free-standing guides of Todorow to have the specific form of the coil supports of Holland, and these modified elements would predictably function as a coil support.  
This modification would result in an upper and lower member with recesses that face the coils.  Both the upper and lower member would have multiple recesses, which   

Response to Arguments
15.	Applicant’s arguments, see Remarks, filed 09/17/2020, with respect to the objection of claim(s) 21 have been fully considered and are persuasive.  The objection of claim(s) 21 has been withdrawn in view of the amendments to claim 21.
16.	Applicant’s arguments, see Remarks, filed 09/17/2020, with respect to the rejection of claim(s) 21-24 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 21-24 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 21 and 23.
17.	Applicant’s arguments, see Remarks, filed 09/17/2020, with respect to the rejection of claim(s) 1-2, 5-7, and 21-29 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Howald et al (US 7,905,982) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Benjamin Kendall/Primary Examiner, Art Unit 1718